Exhibit 10.3

VECTRUS, INC.
SPECIAL SENIOR EXECUTIVE SEVERANCE PAY PLAN
(Amended and Restated as of October 6, 2015)
 
1.
Purpose



The purpose of this Vectrus, Inc. Special Senior Executive Severance Pay Plan
(“Plan”), as amended and restated, is to assist in occupational transition by
providing Severance Benefits, as defined herein, for employees covered by the
Plan whose employment is terminated under conditions set forth in the Plan.
2.
Covered Employees



Covered employees under the Plan (“Special Severance Executives”) are active
full-time, regular salaried employees of Vectrus and of any subsidiary company
(each a “Vectrus Subsidiary”) (collectively or individually as the context
requires the “Company”) (including Special Severance Executives who are
short-term disabled as of a Potential Acceleration Event within the meaning of
the Company’s short term disability plans) (other than Special Severance
Executives on periodic severance as of a Potential Acceleration Event) who are
(i) the Chief Executive Officer, (ii) executives in Band A or designated by the
Committee (defined below) for participation in Band A benefits under the Plan,
and (iii) Other Designated Covered Employees (defined below).


“Band A” shall have the meaning given such term under the executive
classification system of the Vectrus Human Resources Department as in effect
immediately preceding an Acceleration Event (defined below). After the
occurrence of an Acceleration Event, the terms “Vectrus,” “Vectrus Subsidiary”
and “Company” as used herein shall also include, respectively and as the context
requires, any successor company to Vectrus or any successor company to any
Vectrus Subsidiary and any affiliate of any such successor company. As of the
date of the amendment and restatement of the Plan, Band A includes Senior Vice
Presidents or above, but it may be further defined by the Committee at any time.
3.
Definitions



An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than Vectrus or a
subsidiary of Vectrus or any employee benefit plan sponsored by Vectrus or a
subsidiary of Vectrus, is the beneficial owner directly or indirectly of thirty
percent (30%) or more of the outstanding Common Stock $0.01 par value, of
Vectrus (the “Stock”); (ii) any person (within the meaning of Section 13(d) of
the Act), other than Vectrus or a subsidiary of Vectrus, or any employee benefit
plan sponsored by Vectrus or a subsidiary of Vectrus, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any Stock of Vectrus (or
securities convertible into Stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of thirty percent (30%) or more of the
outstanding Stock of Vectrus (calculated as provided in paragraph (d) of Rule
13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
Vectrus, other than a consolidation, business combination or merger involving
Vectrus in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of Vectrus (or the corporation

1



--------------------------------------------------------------------------------

Exhibit 10.3

resulting from the merger or consolidation or the parent of such corporation)
after the merger and (y) have the same proportionate ownership of common stock
of Vectrus (or the corporation resulting from the merger or consolidation or the
parent of such corporation), relative to other holders of Stock immediately
prior to the merger, business combination or consolidation, immediately after
the merger as immediately before, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of Vectrus, (iv) there shall have been a change in
a majority of the members of the Board of Directors of Vectrus within a 12-month
period unless the election or nomination for election by Vectrus’ stockholders
of each new director during such 12-month period was approved by the vote of
two-thirds of the directors then still in office who (x) were directors at the
beginning of such 12-month period or (y) whose nomination for election or
election as directors was recommended or approved by a majority of the directors
who were directors at the beginning of such 12-month period or (v) any person
(within the meaning of Section 13(d) of the Act) (other than Vectrus or any
subsidiary of Vectrus or any employee benefit plan (or related trust) sponsored
by Vectrus or a subsidiary of Vectrus) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Act) of thirty percent (30%) or more of
the Stock.


“Cause” shall mean the Executive’s (i) willful and continued failure to
substantially perform the Executive’s duties with the Company or to
substantially follow and comply with the specific and lawful directives of the
Company or the Vectrus Board of Directors (the “Board”), as reasonably
determined by the Board (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance that specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties is
delivered to the Executive by the Board; (ii) willful commission of an act of
fraud or dishonesty resulting in material economic or financial injury to the
Company; (iii) willful engagement in illegal conduct or gross misconduct, in
either case which is materially and demonstrably injurious to the Company, (iv)
material breach of the terms of any confidentiality, trade secret,
non-solicitation, non-competition or similar Company agreement or policy; or (v)
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude.


“Committee” shall mean the Compensation and Personnel Committee of the Company’s
Board of Directors.


“Good Reason” shall mean without the Special Severance Executive’s express
written consent and excluding for this purpose any action which is remedied by
the Company or its affiliates within thirty (30) days after receipt of notice
thereof given by the Special Severance Executive, (i) a reduction in the Special
Severance Executive’s annual base compensation (whether or not deferred);
(ii) the assignment to the Special Severance Executive of any duties
inconsistent in any material respect with the Special Severance Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities; (iii) any other action by the Company or
its affiliates which results in a material diminution in such position,
authority, duties or responsibilities; or (iv) the Company’s (or an affiliate or
any successor, as the case may be) requiring the Special Severance Executive’s
work location to be other than within thirty-five (35) miles of the location
where such Special Severance Executive was principally working immediately prior
to the Acceleration Event;; provided that “Good Reason” shall cease to exist for
an event on the 90th day following the later of its occurrence or the Special
Severance Executive’s knowledge thereof, unless the Special Severance Executive
has given the Company notice thereof prior to such date, and the date of the
Special Severance Executive’s termination of employment for Good Reason must
occur, if at all, within one hundred and eighty (180) days following the later
of the occurrence of the Good Reason event or the Special Severance Executive’s
knowledge thereof.

2



--------------------------------------------------------------------------------

Exhibit 10.3

The “Multiple” shall mean (i) for the Chief Executive Officer, two and one-half
(2.5); (ii) for the Chief Financial Officer, the Chief Legal Officer and the
Chief Human Resources Officer, two (2.0), (iii) for other Executives in Band A
or designated as a covered employee in Band A pursuant to Section 2 hereof, one
and one-half (1.5) and (iv) for Other Designated Covered Employees, one (1.0),
provided that, at any time prior to an Acceleration Event, the Committee may
determine that different Multiples apply to any Special Severance Executive.


“Other Designated Covered Employees” are such other employees of the Company who
shall be designated as covered employees for participation in this Plan by the
Compensation and Personnel Committee of the Company’s Board of Directors.


“Potential Acceleration Event” shall mean the execution of an agreement or the
commencement of a tender offer, in either case, in respect of a transaction or
event that if consummated would result in an Acceleration Event.
4.
Severance Benefits Upon Termination of Employment



If a Special Severance Executive’s employment with the Company is terminated due
to a Qualifying Termination, he or she shall receive the severance benefits set
forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either (x) by the Company without Cause
(A) within the two (2) year period commencing on the date of the occurrence of
an Acceleration Event or (B) prior to the occurrence of an Acceleration Event
and either (1) following the public announcement of the transaction or event
which ultimately results in such Acceleration Event or (2) at the request of a
party to, or participant in, the transaction or event which ultimately results
in an Acceleration Event; or (y) by a Special Severance Executive for Good
Reason within the two (2) year period commencing with the date of the occurrence
of an Acceleration Event and (ii) a determination by a Special Severance
Executive that he or she has “Good Reason” hereunder shall be final and binding
on the parties hereto unless the Company can establish by a preponderance of the
evidence that “Good Reason” does not exist.
5.
Severance Benefits



Severance Benefits for Special Severance Executives who, at the time of a
Qualifying Termination, are:


(i) the Chief Executive Officer;


(ii)  in Band A or designated as a covered employee in Band A in accordance with
Section 2 hereof; or


(iii) an Other Designated Covered Employee:
 
•
 
Accrued Rights.  The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused paid time off under the Company’s paid time off policy.


3



--------------------------------------------------------------------------------

Exhibit 10.3

 
•
 
Severance Pay. The sum of (x) the applicable Multiple  times the current annual
base salary rate paid or in effect (whether or not deferred) with respect to the
Special Severance Executive at the time of the Special Severance Executive’s
termination of employment, and (y) the applicable Multiple times the target
annual bonus with respect to the Special Severance Executive at the time of the
Special Severance Executive’s termination of employment.

 
•
 
Health and Life Insurance Benefits

As long as the Special Severance Executive is receiving severance pay, except as
provided in this Section, the Special Severance Executive will be eligible for
continued participation in those Company employee benefit plans that are COBRA
eligible, and coverage will run through the COBRA period. The Company and the
Special Severance Executive will continue to share the monthly premium expense
per the Plan Year’s contribution strategy approved on an annual basis. The
Special Severance Executive will not be eligible to participate in any other
Company benefits plans, policies, programs and arrangements, including without
limitation, any Company tax qualified retirement plans, non-qualified retirement
plans, and deferred compensation plans.


If, for any reason at any time, the Company (i) is unable to treat the Special
Severance Executive as being eligible for ongoing participation in any Company
benefit plans or policies in existence immediately prior to the termination of
employment of the Special Severance Executive, and if, as a result thereof, the
Special Severance Executive does not receive a benefit or receives a reduced
benefit, or (ii) determines that ongoing participation in any such Company
benefit plans or policies would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) or any other Code section, statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), the
Company shall provide such benefits by making available equivalent benefits from
other sources in a manner consistent with Section 15 below.
6.
Form of Payment of Severance Pay



Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event, with such terms governing the frequency and
duration of the severance payments being deemed incorporated herein by
reference. If the Special Severance Executive would not have been entitled to
receive any severance payments from the Company as a normal severance benefit in
the absence of the occurrence of an Acceleration Event, the Severance Pay shall
be paid in cash, in non-discounted equal periodic installment payments over a
period of months equal to the applicable Multiple times twelve (12) months.
7.
Termination of Employment — Other



The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
Disability (as defined below) and, at the time of such termination, the Special
Severance Executive had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.



4



--------------------------------------------------------------------------------

Exhibit 10.3

“Disability” shall mean the complete and permanent inability of the Special
Severance Executive to perform all of his or her duties under the terms of his
or her employment, as determined by the Company upon the basis of such evidence,
including independent medical reports and data, as the Company deems appropriate
or necessary.
8.
Administration of Plan; Claims and Appeals Procedures



The Plan shall be administered by the Company, who shall have the exclusive
right to interpret the Plan, adopt any rules and regulations for carrying out
the Plan as may be appropriate and decide any and all matters arising under the
Plan, including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by Vectrus
shall be final, conclusive and binding on all parties affected thereby.


Any employee or other person who believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Plan’s administrator (in
accordance with Section 16) within ninety (90) days after the earlier of (i) the
date the claimant learned the amount of their severance benefits under the Plan
or (ii) the date the claimant learned that he or she will not be entitled to any
benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim.
     
If the claimant’s claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the administrator for a review of the
decision denying the claim. Review must be requested within sixty (60) days
following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision.
 
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
include a statement that the claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.


If the claims procedures set forth above have been exhausted and a claimant
wishes to challenge a final determination by the Plan administrator, such claim
shall be settled by arbitration administered by

5



--------------------------------------------------------------------------------

Exhibit 10.3

the American Arbitration Association under its Commercial Arbitration Rules and
the entire cost thereof shall be borne by the Company. The location of the
arbitration proceedings shall be reasonably acceptable to the Special Severance
Executive. Judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof. The Company shall pay all legal fees,
costs of litigation, prejudgment interest, and other expenses which are incurred
in good faith by the Special Severance Executive as a result of the Company’s
refusal to provide any of the Severance Benefits to which the Special Severance
Executive becomes entitled under the Plan, or as a result of the Company’s (or
any third party’s) contesting the validity, enforceability, or interpretation of
the Plan, or as a result of any conflict between the Special Severance Executive
and the Company pertaining to the Plan. The Company shall pay such fees and
expenses from the general assets of the Company.
9.
Termination or Amendment

    
Vectrus may terminate or amend the Plan (“Plan Change”) at any time except, that
following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.
10.
Offset



Any Severance Benefits provided to a Special Severance Executive under the Plan
shall be in lieu of, and not in addition to, any severance pay or benefits the
Special Severance Executive would otherwise be entitled to receive (i) pursuant
to any other Company policy, practice program or arrangement, (ii) pursuant to
any Company employment agreement or other agreement with the Company, or
(iii) by virtue of any law, custom or practice excluding, however, any
unemployment compensation in the United States.
11.
Excise Tax



In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Special Severance Executive of receiving all of the Payments exceeds the Net
After-tax Benefit to Special Severance Executive resulting from having such
Payments so reduced. In the event a reduction is required pursuant hereto, the
order of reduction shall be first all cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.


For purposes of this Section 11, the following terms have the following
meanings:


(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined by applying the highest
marginal rate(s) applicable to an individual for Special Severance Executive’s
taxable year in which the Change in Control occurs.


(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Special Severance Executive, whether paid or
payable

6



--------------------------------------------------------------------------------

Exhibit 10.3

or distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 11.


(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.


(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
 
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such payment is required to be made.


All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.
12.
Miscellaneous



The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.


Severance Benefits under the Plan are paid entirely by the Company from its
general assets.


The Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.


If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with the Plan to
the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.


The numbered section headings contained in the Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of the Plan.


If, for any reason, any one or more of the provisions or part of a provision
contained in the Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of the Plan not held so invalid,

7



--------------------------------------------------------------------------------

Exhibit 10.3

illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
 
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.


The Plan shall be binding on all successors and assigns of the Vectrus and a
Special Severance Executive.
13.
Notices



Any notice and all other communication provided for in the Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.


If to the Company:
Vectrus, Inc.
655 Space Center Drive
Colorado Springs, Colorado 80915
Attention: Chief Legal Officer


If to Special Severance Executive:
To the most recent address of Special Severance Executive set forth in the
personnel records of the Company.
14.
Adoption Date



The Plan was initially adopted by Vectrus on September 27, 2014 (“Adoption
Date”) and does not apply to any termination of employment which occurred or
which was communicated to the Special Severance Executive prior to the Adoption
Date. The Plan was amended and restated on October 6, 2015.
15.
Section 409A



The Plan is intended to comply with Section 409A of the Code (or an applicable
exemption therefrom) and will be interpreted in a manner consistent with such
intent. Notwithstanding anything herein to the contrary, (i) if at the time of
the Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 15 shall be paid to the Special Severance Executive in a lump sum and
(ii) if any other payments of money or other benefits due hereunder could cause
the application of an accelerated or additional tax under Section 409A

8



--------------------------------------------------------------------------------

Exhibit 10.3

of the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under the Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv), the
terms of which shall be deemed incorporated herein by reference. Notwithstanding
the definition of Acceleration Event contained herein, where required to avoid
additional tax under Section 409A, the event constituting an Acceleration Event
must also be an event described in Treas. Reg. Section 1.409A-3(i)(5). All
payments to be made upon a termination of employment that constitute deferred
compensation under the Plan may only be made upon a “separation from service”
(as that term is used in Section 409A). Each payment made under the Plan shall
be designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with Special Severance Executives in good faith
regarding the implementation of the provisions of this section; provided that
neither the Company nor any of its employees or representatives shall have any
liability to Special Severance Executives with respect thereto.







































































9



--------------------------------------------------------------------------------

Exhibit 10.3

16.
Additional Information

Plan Name:
Vectrus, Inc. Special Senior Executive Severance Pay Plan
 
 
 
 
 
Plan Sponsor:
Vectrus, Inc.
 
 
 
 
655 Space Center Drive
 
 
 
Colorado Springs, CO 80915
 
 
 
 
 
 
 
Employer Identification Number:
38-3924636
 
 
 
 
 
 
 
 
Plan Year:
Vectrus' Fiscal Year
 
 
 
 
 
 
 
 
Plan Administrator
Vectrus, Inc.
 
 
 
 
Attention: Administrator of the Vectrus, Inc. Special Senior Executive Pay Plan
 
655 Space Center Drive
 
 
Colorado Springs, CO 80915
 
 
(719) 591-3600
 
 
 
 
 
 
 
 
Agent for Service of Legal Process:
Vectrus, Inc.
 
 
 
 
Attention: SVP, Chief Legal Officer and Corporate Secretary
 
655 Space Center Drive
 
 
 
Colorado Springs, CO 80915
 
 
 
(719) 591-3600
 
 
 
 
 
 
 
 
 
Service of process may also be made upon the Plan administrator.
 
 
 
 
 
Type of Plan:
Employee Welfare Benefit Plan - Severance Pay Plan.
 
 
 
 
 
 
Plan Costs:
The cost of the Plan is paid by Vectrus, Inc.
 

17.
Statement of ERISA Rights



As participants in the Plan, Special Senior Executives have the following rights
and protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”):
     
•
Special Senior Executives may examine, without charge, at the Plan
administrator’s office and at other specified locations, such as worksites, all
documents governing the plan, including insurance contracts and a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration; and



•
Special Senior Executives may obtain, upon written request to the Plan
administrator, copies of documents governing the operation of the Plan,
including insurance contracts and copies of the


10



--------------------------------------------------------------------------------

Exhibit 10.3

latest annual report (Form 5500 Series) and updated summary plan description.
The Plan administrator may make a reasonable charge for the copies.


In addition to creating rights for participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of Plan participants. No one, including Vectrus or any other person,
may fire a Plan participant or otherwise discriminate against a Plan participant
in any way to prevent the participant from obtaining a benefit under the Plan or
exercising rights under ERISA. If a claim for a severance benefit is denied, in
whole or in part, the person seeking benefits must receive a written explanation
of the reason for the denial. Plan participants have the right to have the
denial of the claim reviewed. (The claim review procedure is explained in
Section 8 above.)


Under ERISA, there are steps Plan participants can take to enforce the above
rights. For instance, if a Plan participant requests materials and does not
receive them within thirty (30) days, the Participant may file suit in a federal
court. In such a case, the court may require the Administrator to provide the
materials and to pay the Plan participant up to $110 a day until the participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator. If a Plan participant has a claim which
is denied or ignored, in whole or in part, the participant may file suit in a
federal court. If it should happen that the participant is discriminated against
for asserting his or her rights, the participant may seek assistance from the
U.S. Department of Labor, or the participant may file suit in a federal court.


In any case, the court will decide who will pay court costs and legal fees. If
the Plan participant is successful, the court may order the person the Plan
participant sued to pay these costs and fees. If the Plan participant loses,
unless the Plan requires Vectrus to pay the costs, the court may order the Plan
participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.


If the Plan participant has any questions regarding the Plan, the participant
should contact the Plan administrator (see Section 16 for the contract in
formation). If the Plan participant has any questions about this statement or
about his or her rights under ERISA, the Plan participant may contact the
nearest area office of the Employee Benefits Security Administration (formerly
the Pension and Welfare Benefits Administration), U.S. Department of Labor,
listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.
 



11

